Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (11,127,437).
Fig. 4 shows a controller having a mode of operation including one of an on mode and an off mode, the controller including: a voltage rail node (ground); a reference node VDD; at least one powered component 420/430 configured to generate a bandgap voltage signal BGREF based on a rail voltage at the voltage rail node; and a switching device 414 coupled in series between the reference node and the at least one powered component and configured to provide a conductive path through the at least one powered component from the voltage rail node to the reference node in response to the controller being in the on mode (via BGEN), and to interrupt the conductive path through the at least 
The at least one powered component 420/430 is coupled between the switching device 414 and the voltage rail node (ground) as recited in claim 2.
The switching device is further configured to maintain the at least one powered component at the rail voltage in the off mode as recited in claim 3.
The switching device includes a metal-oxide semiconductor field-effect transistor (MOSFET) coupled as recited in claims 4-5.
The MOSFET conducts no current in the off mode (col 11, ln 43) which is seen to be less than 10 nA as recited in claim 6.  Examiner notes that 10 nA appears to be an unremarkable arbitrary value since the disclosure is not directed toward MOSFET physics and no particular type of MOSFET is specified.
The at least one powered component 420/430 includes one or more of a bandgap reference core 430, an error amplifier, and a bias voltage generator as recited in claim 7.
The at least one powered component is configured to generate one or more of the bandgap voltage signal BGREF, a power amplifier bias signal, and a regulator bias current signal as recited in claim 8.
Further shown is at least one of a power amplifier 436/446/442 and a low- dropout regulator as recited in claim 9.
The bandgap reference core 432/434/444/438/440, the error amplifier 420, and the bias voltage generator 436/446/442 are coupled in parallel as recited in claim 11.
The described circuit performs the methods recited in claims 12-16.
Fig. 1 shows an external component 112.  The described circuit otherwise performs the method recited in claim 17.
The described circuit performs the method recited in claim 18.
.

Claims 1-4, 7-8 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (10,522,196).
Fig. 2 shows a controller having a mode of operation including one of an on mode and an off mode, the controller including: a voltage rail node VDD; a reference node VSS; at least one powered component 102/104 configured to generate a bandgap voltage signal (output from 104) based on a rail voltage at the voltage rail node; and a switching device 504 coupled in series between the reference node and the at least one powered component and configured to provide a conductive path through the at least one powered component from the voltage rail node to the reference node in response to the controller being in the on mode (via control to 504), and to interrupt the conductive path through the at least one powered component in response to the controller being in the off mode (via control to 504) as recited in claim 1.
The at least one powered component 102/104 is coupled between the switching device 504 and the voltage rail node VDD as recited in claim 2.
The switching device 504 is further configured to maintain the at least one powered component 102/104 at the rail voltage VDD in the off mode as recited in claim 3.
Note that the disclosure discusses 503 and 504 in an alternate manner (col 7, lns 16-23, for example).  This is taken to mean that 503 is unnecessary where 504 is present.  Thus, the at least one powered component 102/104 is interpreted as being connected directly to the voltage rail node VDD where 504 is present.
The switching device may be a metal-oxide semiconductor field-effect transistor (MOSFET) (col 7, ln 24) as recited in claim 4.

The at least one powered component is configured to generate one or more of the bandgap voltage signal (output from 104), a power amplifier bias signal, and a regulator bias current signal as recited in claim 8.
The described circuit performs the methods recited in claims 12-16.
Fig. 2 shows an external component 106.  The described circuit otherwise performs the method recited in claim 17.
The switching device conducts no current in the off mode (col 7, ln 21) which is seen to be less than 10 nA as recited in claim 18.  The described circuit otherwise performs the method recited in claim 18.
Claims 19-20 are anticipated for the reasons above.

Conclusion
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849